Citation Nr: 1145368	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO. 08-26-754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for left leg disability.

4. Entitlement to service connection for a right leg disability. 

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for glaucoma.

7. Entitlement to service connection for allergic rhinitis, claimed as chronic allergies. 

8. Entitlement to service connection for residuals of a left inguinal hernia repair, claimed as hernia surgery caused by coughing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The rating decision denied the claims currently on appeal. 

The issues of entitlement to service connection for glaucoma, allergic rhinitis, and residuals of a left inguinal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The opinion of the August 2008 VA examiner constitutes competent medical evidence. 

2. The Veteran has not been shown to have a left ankle disability that manifested in service or that is causally or etiologically related to his military service. 

3. The Veteran has not been shown to have a right ankle disability that manifested in service or that is causally or etiologically related to his military service. 

4. The Veteran has not been shown to have a left leg disability that manifested in service or that is causally or etiologically related to his military service. 

5. The Veteran has not been shown to have a right leg disability that manifested in service or that is causally or etiologically related to his military service. 

6. The evidence of record does not show that the Veteran's currently diagnosed hypertension manifested in service or within one year thereafter, or is causally or etiologically related to his military service. 


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011). 

2. The criteria for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011). 

3.  The criteria for establishing service connection for a left leg disability have not been met. A left leg disability was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011). 

4. The criteria for establishing service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011). 

5.  The criteria for establishing service connection for hypertension have not been met.. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 ,1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in May 2007. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473.  Thus, no further development is required regarding the duty to notify.

The duty to assist provisions of the VCAA have also been met in this case.  The claims file contains service treatment records (STRs), reports of private post-service medical treatment, and the report of the Veteran's VA joints examination in August 2008. The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. 

The RO attempted to obtain records from Drs. R. F. and W. L., both of whom treated the Veteran in the 1980s. Their offices provided negative responses indicating that the Veteran was no longer a patient and that his records had been destroyed. The Veteran submitted additional private medical records on his own.

The Veteran has not been afforded VA examinations to assess the nature and etiology of his bilateral leg disabilities and hypertension. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold. Id. at 83.

As will be explained below, the Veteran has not been shown to have bilateral leg disabilities. Because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary, even under the low threshold of McLendon. 38 C.F.R. § 3.159(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

With regard to hypertension, the Veteran has been diagnosed with this condition. As will be discussed below, he did not have hypertension during his period of military service and it was not diagnosed within one year of service. Further, there is no medical or lay evidence to support the conclusion that his current hypertension is related to his period of service. Therefore, there is no evidence of an event, disease, or injury in service to which his hypertension could be related. Id. Further, there is no medical or lay evidence of record to provide an indication that the Veteran's hypertension or symptoms from hypertension could be related to service.  Thus, a VA examination is not necessary. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection

The Veteran contends that he has left and right ankle disabilities, left and right leg disabilities, and hypertension that are the result of his active service.  Because there is no evidence that the Veteran has bilateral ankle and leg disabilities, the claims must be denied.  Because there is no evidence linking the Veteran's currently diagnosed hypertension to any incident of military service, the claim must be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Bilateral Ankle and Leg Disabilities 

Where there is no competent medical evidence establishing that the Veteran has the disabilities for which service connection is sought, there can be no valid claim for service connection for those disabilities. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Although the requirement of a current disability could be satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

There is no indication in the Veteran's post-service treatment records of a diagnosis of an ankle or leg disability. He has not offered any lay evidence supporting a finding of a diagnosis for an ankle or leg disability during the pendency of this appeal. 

The Veteran's STRs show treatment for ankle problems. In April 1978, he was treated for an inversion injury of the right ankle, and his ankle was placed in a cast for three weeks. In June 1979, he was seen for a possible left ankle fracture. An x-ray showed no fracture, and he was diagnosed with a bruised left ankle. In a July 1979 "officer physical examination questionnaire," the Veteran answered "no" to the question, "have you had" ankle swelling and painful joints.  He provided the same response in a May 1980 questionnaire. 

In August 2008, the Veteran underwent a VA joints examination to determine whether he had an ankle disability. He reported that his ankle pain began in 1979 but denied injuries at that time "or at any time during his military career."  He described the onset of pain as slow and gradual, and he thought his job as an engineer stressed his ankles. He stated that he saw a doctor for his ankle pain in service but was not diagnosed with a specific condition. He denied recurrent ankle sprains. He stated that he had ankle pain in service and has had it since that time. He stated that his pain was present only with activity, and did not occur while he was at rest. He reported having physical therapy in the based, and he took Tylenol for pain management on rare occasions. He sometimes wore ankle braces. 

Upon examination, the Veteran's ankle motion was slightly limited, bilaterally. His dorsiflexion was 15 degrees and his plantar flexion was 40 degrees in both ankles. He had pain at the end points of motion.  Normal dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71a, Plate II. Thus, he has lost 5 degrees of dorsiflexion and plantar flexion. His joints were stable and his strength was normal. His ankles were diffusely tender to palpation but did not localize to any specific region. X-rays showed "small calcaneal spurs but otherwise have been read as normal."  The examiner concluded, "[d]espite patient's current complaints, there is no specific diagnosis related to his ankle symptoms at this time." 

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, while the Veteran's dorsiflexion was 5 degrees less than normal, the VA examiner, a competent medical professional, was aware of such finding and yet still concluded that there was no present disability.  His determination is the most probative evidence of record on this point.

Again, the VA examiner found that there was no specific diagnosis for the Veteran's complaints of pain, and no other evidence of record shows that he had an ankle disability during the appeal period. Therefore, the Board finds that here there is no competent medical evidence of a current left or right ankle disability. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.

With regard to the claims for left and right leg disabilities, the STRs show that in July 1977, he complained of "generalized" pain in his legs since climbing Mount Fiji.  In a July 1979 "officer physical examination questionnaire," the Veteran answered "seldom" to the question, "have you had" leg cramps. His STRs are otherwise silent for leg problems. In his May 1980 "officer physical examination questionnaire" he denied experiencing leg cramps. The Veteran's post service medical records are completely silent for leg conditions.  Moreover, he has not offered any lay evidence of a current left or right leg disability. Therefore, the Board finds that here there is no competent evidence of a current left or right ankle or leg disabilities. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. Id.


Hypertension

In certain claims, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90mm or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160mm or greater, with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, at Note (1) (2011).  The Veteran was not hypertensive during service.  In May 1978 his blood pressure was 120/80. In August 1979 it was 102/64. At his May 1980 separation examination it was 114/74.  In his July 1979 and May 1980 officer physical examination questionnaires, he denied having had high blood pressure. 

Thus, the STRs show that the Veteran did not have hypertension in service, and he explicitly denied having this condition on two separate occasions. Further, the post-service medical evidence does not establish that hypertension was manifested within one year of leaving service, and the Veteran has not so asserted. Therefore, presumptive service connection is not warranted here. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

In this case, September 2006 medical records from Dr. R. C. reflect a diagnosis of hypertension. This satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. As discussed above, there is no medical or lay evidence showing that hypertension was incurred in service, and thus the second element of a service connection has not been met. Id. Lastly, there is no medical or lay evidence of a link between the Veteran's currently diagnosed hypertension and his period of military service, and the third element of a service connection claim is not met. Id.  Moreover, neither the clinical nor lay evidence of record demonstrates a continuity of symptomatology dating back to service such as to enable a grant of service connection on this basis. 

As the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a left ankle disability is denied. 

Service connection for a right ankle disability is denied. 

Service connection for a left leg disability is denied. 

Service connection for a right leg disability is denied. 

Service connection for hypertension is denied. 


REMAND

With regard to the Veteran's claim for allergic rhinitis, the STRs show multiple instances of treatment for nasal and respiratory problems.  In June 1977, a diagnosis of an upper respiratory infection ("URI") was rendered.  In July 1977, the Veteran was treated in the emergency room for sinus congestion.  In November 1977, he had another URI.  In February and March 1978 he had a sore throat, cough, and a URI.  In May 1978 he had mild pharyngitis and persistent rhinitis.  In January 1979 he had nasal congestion, occasional productive cough, and post nasal drip.  In June 1979 he had nasal rhinitis.  In August 1979 he reported a six year history of allergies, which was thought by the examiner to be vasomotor rhinitis.  In February 1980 he had a cold and chest congestion.  In his May 1980 "officer physical examination questionnaire," he answered "seldom" to "have you had ..." cough, sore throat, sneezing, hay fever, and itching. 

Post-service, an August 1984 record written by Dr. R. C., a private physician, who stated that the Veteran had "mucosal thickening in the ethmoid sinuses consistent with chronic sinus disease."  No current treatment records for sinus problems have been associated with his claims folder.  As he was treated consistently in service for respiratory and nasal problems, and was diagnosed with chronic sinus disease approximately four years after leaving service, there is an indication that his sinus condition may have become chronic while he was in service.  However, the record is not sufficient for the Board to adjudicate the claim because there is no evidence pertinent to whether he currently has a sinus condition and whether it is related to service. Therefore, an examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the glaucoma claim, the Veteran's STRs show treatment for eye problems.  In June 1978 and March 1980 he had conjunctivitis. In August 1978 and June 1979 he had marked cystoids.  After leaving service, he saw Dr. C. F. for a glaucoma consult in August 2001.  He was diagnosed with ocular hypertension, a risk factor for glaucoma.  In August 2002, his diagnosis was changed to include open angle glaucoma.  The Board does not possess the medical expertise required to determine whether these in-service findings are etiologically related to his current glaucoma. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is not competent to supplement the record with its own unsubstantiated medical conclusions, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion to support its ultimate conclusions).  Therefore, an examination is needed before the Board can adjudicate this claim. 

With regard to the claim for residuals of a left inguinal hernia repair, the Veteran's representative asserted that the hernia was caused by chronic coughing due to allergic rhinitis, for which service connection is also being claimed.  In September 2006, the Veteran was diagnosed with an inguinal hernia by Dr. R. C.  It was noted that the Veteran had coughed a few weeks prior and noticed a swelling in his groin.  As discussed above, the record is insufficient for the Board to determine whether the Veteran currently has allergic rhinitis.  Further, the Board is unable to determine if his claimed allergic rhinitis is manifested by chronic coughing. Lastly, the Board lacks the medical experience to state whether his hernia was caused by coughing. Colvin, 1 Vet. App. at 171.  Therefore, an examination is necessary before the Board can adjudicate this claim. 

Lastly, to ensure completeness of the record, the RO should determine whether the Veteran receives medical treatment through VA or with private physicians, and if so, should obtain his treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e) (2011). 

2. Provide the Veteran with the appropriate authorizations for the release of any non-VA treatment records not currently on file.  If the form is returned, attempt to obtain these records and associate them with the claims file.  If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

3. Ensure the above actions have been completed and then schedule the Veteran for a VA examination with an appropriate clinician.  The following considerations will govern the examination:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has allergic rhinitis, or any other chronic allergy disorder, that is related to active service. 

c)With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's STRs, which note multiple instances of treatment for sinus congestion, URIs, rhinitis, pharyngitis, cough, nasal congestion, and sore throat.

ii) The August 1984 record from Dr. R. C. noting an impression of "mucosal thickening in the ethmoid sinuses consistent with chronic sinus disease."

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran has a current sinus or allergic condition and if so, whether it began during active service, or is related to any incident of service.

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Schedule the Veteran for a VA examination with an ophthalmologist with the appropriate experience to assess glaucoma. The following considerations will govern the examination:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has glaucoma or any other eye disorder that is related to active service. 

c)With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's STRs, which note treatment for conjunctivitis in June 1978 and March 1980, and marked cystoids in August 1978 and August 1979. 

ii) Private treatment records from Dr. C. F., who diagnosed the Veteran with ocular hypertension in August 2001 and open angle glaucoma in August 2002. 

d) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's glaucoma began during active service, or is related to any incident of service.

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5. Schedule the Veteran for a VA examination with an appropriate clinician. The following considerations will govern the examination:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has residuals of an inguinal hernia repair as a result of active service connection or as proximately due to or aggravated coughing produced by allergic rhinitis. 

c)With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's STRs, which note multiple complaints of coughing.

ii) A September 2006 private medical record from Dr. R. C. indicating that the Veteran had complained of coughing for a few weeks prior to his diagnosis of an inguinal hernia. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's inguinal hernia began during active service, or is related to any incident of service, or was caused by coughing due to allergic rhinitis. 

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


